Citation Nr: 0321902	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
May 1992. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
OH, which denied the veteran's claim seeking entitlement to 
service connection for a major depressive disorder, claimed 
as manic depression/bipolar disorder.   


REMAND

The RO requested a psychiatric examination for the veteran in 
November 2001.  However, the examining physician did not 
provide an opinion on whether the veteran's current 
psychiatric condition was related to the psychiatric 
treatment she had in service.
 
The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to her disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of her 
disability before a decision concerning her appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  
 
Therefore, the veteran's claim for service connection for a 
psychiatric disability, claimed as manic depression/bipolar 
disorder, must be remanded.  

Accordingly, the case is REMANDED for the actions listed 
below.  
 
1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder and a copy of this REMAND should 
be made available to the physician in 
conjunction with the examination.  The 
examination report must include responses 
to the following items:
 
a.  Provide diagnoses of all the 
veteran's current psychiatric 
disorders.
 
b.  For each diagnosis reported in 
response to item (a), above, state 
whether the disorder is a subsequent 
manifestation of a psychiatric 
disorder the veteran had in service

c.  For each diagnosis reported in 
response to item (a), above, state 
whether the disorder is a result of 
a disease, injury or other incident 
that occurred while the veteran was 
in service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

2.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a psychiatric 
disability, claimed as manic 
depression/bipolar disorder.    In the 
event that the claim is not resolved to 
the 
satisfaction of the appellant, she should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a psychiatric disability, 
claimed as manic depression/bipolar 
disorder, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________
G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




